          Case 2:20-cv-03937-JMY Document 30 Filed 01/13/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NAUTILUS INSURANCE COMPANY, :
                            :                       Case No. 20-cv-03937-JMY
          Plaintiff         :
                            :
    v.                      :
                            :
GLOBAL STAFFING             :
SOLUTIONS, INC., ET AL.,    :
                            :
          Defendants        :

                                            ORDER

       AND NOW, this 13th day of January, 2021, after consideration of Plaintiff’s Motion for

Alternative Service (ECF No. 27), it is hereby ORDERED that Plaintiff’s Motion is GRANTED

IN PART and DENIED IN PART WITHOUT PREJUDICE.

       Plaintiff may effectuate service of process on Defendant Reagan Thach by filing proof of

service showing that it:

       (1) posted a copy of the Complaint affixed to the front door of Thach’s most recent address

       available; and

       (2) published a notice of this action once a week for two weeks in a newspaper of general

       circulation in Philadelphia, Pennsylvania.

       Service shall be complete upon filing of said proof of service. Plaintiff has up to, and

including, February 24, 2021 to allow for the above-mentioned alternative service.

IT IS SO ORDERED.


                                                    BY THE COURT:

                                                    /s/ John Milton Younge

                                                            Judge John Milton Younge
